UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2015 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-168337 GroGenesis, Inc. (Exact Name of Small Business Issuer as specified in its charter) Nevada 42-1771870 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) Highway 79 North, Springville, TN 38256 (Address of principal executive offices) Registrant's telephone number, including area code: 855-691-4764 Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] 81,565,000 shares of registrant's common stock, $0.001 par value, were outstanding at April 14, 2015. Registrant has no other class of common equity. EXPLANATORY NOTE This Form 10-Q/A constitutes Amendment No. 1 to the Quarterly Report on Form 10-Q of GroGenesis, Inc. (the "Company") for the period ended February 28, 2015, originally filed with the Securities and Exchange Commission on April 20, 2015 (the "Original Filing"). We are filing this Amendment No. 1 to our Quarterly Report on Form 10-Q solely to file the Company's Articles of Incorporation as Exhibit 3.1. This Amendment No. 1 does not change any other portion of the Original Filing. This Amendment No. 1 speaks as of the original filing date of the Original Filing and does not reflect events occurring after the filing date of the Original Filing, or modify or update the disclosures therein in any way other than as required to reflect the amendment described above. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K (a) Exhibits The exhibit index below lists the exhibits that are being filed with this Form 10-Q/A, as part of Amendment No. 1 to the Original Filing. Exhibit
